Title: To John Adams from François Adriaan Van der Kemp, 27 November 1820
From: Van der Kemp, François Adriaan
To: Adams, John




My Dear and respected Sir!
Oldnbarneveld 27 Nov. 1820


I thank my God, that I enjoy the high gratification in congratulating you with the tribute, paid, so handsomely, by your enlightened fellow-citizens—to your talents virtues and Character;—to render my bliss perfect, and this may not be expected here—I ought to have been at your side, at Montezillo, and seen you, which crowns the Splendid Eulogÿ of New-England—possessing yet—firmness enough, to decline the acceptance of that laborious and distinguished Station—I expected the one and the other—as I knew Him, thoroughly whose obliged frend I will remain—as long my heart beats in my bosom—Your devoted frend



Fr. Adr. vander Kemp




